Leach, P. J.,
— Appellants desired a transfer of their license from one building to another. The objection was made that the building to which the license had been transferred had been closed. *380The record shows that the former licens.ee had been convicted of a sex crime in another county in the Commonwealth remote from Lackawanna County.
The owner of the building is responsible for the tenant who secures a license to the extent that his building may be closed and the license refused for violations, of the liquor law. There is no suggestion in this case that the owner had any notice of the crime of which the holder of the license was convicted. As this is the only reason apparent on the face of the record before us, we believe that the license should be transferrd.
Now, November 25,1942, the appeal of petitioners is, granted and it is ordered that a license be issued to them that they be allowed to transfer the license heretofore granted to them to the new building to which the transfer is asked.